Appeal from a judgment of the Supreme Court (Keegan, J.), entered April 24, 2001 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding in Supreme Court to obtain review of an administrative determination finding him guilty of violating the prison disciplinary rules that prohibit engaging in or attempting to solicit others to engage in sexual acts, and intentional exposure of the private parts of the body. Supreme Court dismissed the proceeding, following which petitioner filed this appeal. While his appeal was still pending before this Court, the administrative determination of his guilt was administratively reversed and all references thereto were expunged from petitioner’s institutional records. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, his appeal to this Court is dismissed as moot (see Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912).
Cardona, P.J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.